Citation Nr: 0724383	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-37 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected iritis/uveitis, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from October 1986 to June 1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2006.  

For reasons discussed below, the case is again remanded  to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In March and April 2007, the Board received additional 
documentary evidence from the veteran.  By letter in June 
2007, the veteran was requested to indicate whether he wished 
to waive preliminary RO review of the new evidence.  He 
responded that he wished to have the case remanded to the RO 
so the RO could undertake preliminary review of the new 
evidence. 

Accordingly, the case is REMANDED for the following actions:

The RO should review the expanded records, 
to include all evidence received since the 
most recent supplemental statement of the 
case.  If the benefit sought by the 
veteran remains denied, then he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



